DETAILED ACTION
1.	This office action is a response to amendments submitted on 09/20/2021. Applicant's arguments filed with respect to the claims have been considered but they are not persuasive and also can be moot in view of the amendment presented changing the scope of the claims and since a new ground of rejection has been issued in this action. 
See response to applicants’ arguments at the end of the action.
2. 	Claims 6-11 are presented for examination.
Claim Rejections – 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over CLEMENS et al. (EP 1874669) in view of KATO (JP 2012165493 A).
In regards to claim 6, CLEMENS shows (Figs. 1-9) and discloses a method of controlling the commutation of a brushless direct current motor (BLDC) (5) comprising: 
a) providing one or more sensors (S, hA hE, hC), said sensors adapted to provide a variable output dependent on the rotational angle of the motor (5) or the relative position of the stator and rotor of the motor (5); 
b) sampling the output from said sensor(s) signals (S) at a known time tn (implicitly as all measurements are time related time is taken in account by means of rotor position observer 7, such for example, at each transition event at time tk Instead, the observer 7 can produce values ⊝̃.sub.R(t) at arbitrary times) between a past commutation event Cm-i and the next commutation event Cm to be implemented (see Figs. 5-9 and par. 47, means of a sample and hold circuit SH at each time T-3T resulting in estimated angle sample ⊝R, SH); 
c) determining an angular position an between rotor and stator at known time to at said time since the last commutation event from step b), (see pars. 39-43, Figs. 5-9 where ⊝R(t) is approximated by  ⊝̃R(t) though quadratic extrapolation using ω ̃ R, i.e. see equations); 
d) determining a time Tm of next commutation event Cm based on said known time t instantaneous motor speed, and output from step c), (see claims 1 and 6, pars. 39, 47, 56 and Figs. 5-9 , i.e. as set values and the estimated rotor speed value (ω ̃) and the estimated rotor angle values(⊝̃) as actual values and supplying estimated reference motor current values on the basis of which the at least one inverter control signal is produced as shown in Figs. 5- 9, one can see that the switching transition times are in between the sampling times”.
Although CLEMENS implicitly discloses sampling the output from said sensor(s) signals (S) at a known time tn  (i.e. as all measurements are time related time is taken in account by means of rotor position observer 7, such for example, at each transition event at time tk Instead, the observer 7 can produce values for ⊝̃.sub.R(t) at arbitrary times) CLEMENS does not explicitly discloses sampling the output from said sensor(s) signals (S) at a known time. 
However, KATO shows (Fig. 1) a motor control device including an angle detection section 12 for detecting and outputting an angle detection signal having a point with a discontinuous differential coefficient; a discontinuous point detection section 131 for detecting the discontinuous point of the detected angle detection signal, and determining an angular position an between rotor and stator at known time to at said time since the last commutation event and 
Thus, given the teaching of KATO,it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of CLEMENS to provide a time dependent sampling measure form the sensors in order to calculate the angle detection error and the angle detection accuracy using the generated pseudo position signal, and based on the calculated result. An error in the detected angle value is corrected, consequently improving the system reliability and accuracy. 
In regards to claim 7, CLEMENS shows (Figs. 1-9) wherein in step d) the time Tm is based also on the next commutation angle (see Figs. 4 and 9).
In regards to claim 8, CLEMENS shows (Figs. 1-9), wherein said time Tm is determined from the equation:  
    PNG
    media_image1.png
    28
    226
    media_image1.png
    Greyscale
where an is the angular position at time to calculated 
In regards to claim 9, CLEMENS shows (Figs. 1-9), wherein a speed o of the brushless direct current motor is determined by determining an angular change in rotation of the brushless direct current motor from sensor output at two or more known time instances (tn, tn-1), (see equation 3, for Fig. 5, pars. 40-45 where next commutation step is based on the acceleration).
In regards to claim 10, CLEMENS shows (Figs. 1-9), where a speed o of the brushless direct current motor is determined from a model of the brushless direct current motor (see pars. 40-45, 52-53, 56-57, i.e. a model referencing control means is applied and a model based estimation of next commutation event .
In regards to claim 11, CLEMENS shows (Figs. 1-9)wherein: 
said time Tm is determined from the equation: 
    PNG
    media_image2.png
    24
    223
    media_image2.png
    Greyscale

where an is the angular position at time to calculated from step c), O is a determined or modelled rotational speed, and Cm,angle is an angle of the next commutation event; and the rotational speed o of the brushless direct current motor is determined by determining an angular change in rotation of the brushless direct current motor from sensor output at two or more known time instances (tn, tn-1), (see equations 3-4, for Fig. 5, pars. 40-45 where next commutation time is based on extrapolation with constant velocity and where next commutation step is based on the acceleration).
Response to Arguments
09/20/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument regarding claim 6, that Clemens fails to disclose sampling the variable output from said one or more sensors at a known time to between a past commutation event and a next commutation event Cm to be implemented, Clemens et al. also fails to teach or suggest determining a time Tm of the next commutation event Cm based on said time to instantaneous motor speed, the examiner respectfully disagrees.
First, the examiner believes that these feature are implicitly as all measurements are time related time is taken in account by means of rotor position observer 7, such for example, at each transition event at time tk Instead, the observer 7 can produce values for ⊝̃.sub.R(t) at arbitrary times) between a past commutation event Cm-i and the next commutation event Cm to be implemented (see Figs. 5-9 and par. 47, means of a sample and hold circuit SH at each time T-3T resulting in estimated angle sample ⊝R, SH).
Moreover, the examiner in light of compact prosecution and for a clear evidence, introduced a new prior art and hence change the ground of rejection, KATO shows (Fig. 1) a motor control device including an angle detection section 12 for detecting and outputting an angle detection signal having a point with a discontinuous differential coefficient; a discontinuous point detection section 131 for detecting the discontinuous point of the detected angle detection signal, and determining an angular position an between rotor and stator at known time to at said time since the last commutation event and determining a time of next commutation event based on said known time (i.e. the discontinuous point detection unit 131 sequentially compares the inclinations of the detection angle at the current sampling time and the detection angle at the 
Regarding arguments about claims directed to equation: Tm = to + (Cm,angle C1)/W , the examiner respectfully disagrees. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning, for example, the examiner consider that equations 3-4 and equation 
( 
    PNG
    media_image3.png
    41
    133
    media_image3.png
    Greyscale
) for Figs. 4-9, and pars. 40-45 shows and discloses where next commutation time is based on extrapolation with constant velocity and where next commutation step is based on the acceleration. It is clear that said equations. Thus, the examiner believes that as long the system counts with all necessary variables, measurements and data to mathematically execute any interpolation or calculation, same equation can be easily derived by simple mathematical means, thus, does not contain patentable weight. 

The Examiner still considers the prior-arts each clearly having all structures and components as claimed. Thus all the limitations of the claims will be considered met so long as the device of the prior art meets all structural limitations. The prior art apparatus as identified in the rejected claims are also capable of performing all the claimed intended use and/or desired functional language. Therefore, all the limitations as claimed are still met or anticipated by as pointed out in the previous office actions and in this final office action. It is well settled that anticipation law requires distinction be made between invention described or taught and invention claimed. It does not require that the reference "teach" what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, "read on" something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are "fully met" by it. Kalman v. Kimberly Clark Corp., 218 USPQ 781,789 (CAFC 1983). Moreover, the Claims8-19 and 37 are drawn to an apparatus must distinguish from prior art in terms of structure rather than function. In re Danlv, 120 USPQ 528 (CCPA 1959) and MPEP 2114.
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the .
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837